Citation Nr: 0032769	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-13 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1943 
to March 1946 and from May 1953 to April 1970.  

This appeal arises from a March 1999 rating action of the St. 
Petersburg, Florida, regional office (RO).  In that decision, 
the RO denied the appellant's petition to reopen her 
previously disallowed claim for service connection for the 
cause of the veteran's death.  


FINDINGS OF FACT

1.  In August 1996, the RO denied service connection for the 
cause of the veteran's death.  The appellant did not initiate 
an appeal of the August 1996 denial.  

2.  A March 2000 private medical statement bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and, by itself or with 
evidence previously assembled, is so significant that it must 
be considered in order to decide fairly the merits of the 
appellant's claim for service connection for the cause of the 
veteran's death.  

3.  The veteran died on June [redacted], 1996 as a result of 
respiratory arrest due to small cell lung cancer.  No other 
contributory causes were listed on the death certificate.  

4.  The lung cancer is of service origin.  


CONCLUSIONS OF LAW

1.  The RO's unappealed August 1996 denial of service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7105 (West 1991).  

2.  The additional evidence submitted since the RO's 
unappealed August 1996 decision is new and material and the 
claim of entitlement to service connection for the cause of 
the veteran's death is reopened.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), (2000).  

3.  Lung cancer may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2000).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a malignant tumor, becomes manifest to 
a degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Furthermore, if a veteran were exposed to a herbicide agent 
during active military, naval or air service, the following 
diseases shall be service connected if the requirements of 38 
U.S.C.A. § 1116 (West 1991 & Supp. 2000) and 38 C.F.R. 
§ 3.307(a)(6)(ii) (2000) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
(West 1991 & Supp. 2000) and 38 C.F.R. § 3.307(d) (2000) are 
also satisfied:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancer (cancer of the lung, bronchus, 
larynx, or trachea) other than osteosarcoma, chondrosarcoma, 
Kaposi sarcoma or mesothelioma, and soft tissue cancers.  38 
C.F.R. § 3.309(e) (2000).  

Respiratory cancers must become manifest to a degree of 
10 percent or more within 30 years after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2000).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he served in the Republic of Vietnam during the Vietnam era.  
Id.  

Notwithstanding the foregoing, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

Diagnostic Code 6819 provides a minimum of 100 percent rating 
for neoplasms, malignant for any specified part of the 
respiratory system.  38 C.F.R. Part 4 (2000).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. For a 
service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  For a service connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal relationship. 38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2000).  

The evidence available at the time of the RO's August 1996 
decision may be briefly summarized.  According to the 
certificate of death, the veteran died on June [redacted], 1996 at 
the age of 75 from respiratory arrest due to small cell lung 
cancer.  The physician who completed the certificate of death 
noted on the document that the veteran's small cell lung 
cancer had began approximately 8 months prior to his death.  
At the time of the veteran's death, service connection had 
been granted for the following disabilities:  myositis of the 
right shoulder (10%) as well as chronic and recurrent 
bursitis of the left shoulder (10%).  

Service medical records reflect no finding diagnostic of 
small cell lung cancer.  
The service medical records confirm service in the Republic 
of Vietnam from November 1963 until October 1964.  
Specifically, in October 1964, he underwent a flight 
examination at an air force base in Vietnam.  A December 1964 
entry in his service medical records indicates that his 
records were reviewed at that time at a stateside military 
medical facility.  The veteran's military administrative 
records show that he was an Air Force pilot who served in 
Vietnam.

A VA examination completed in June 1971 demonstrated that the 
veteran's respiratory system was normal.  Chest x-rays taken 
at that time were negative.  

In August 1996 the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  Specifically, the RO acknowledged that a 
presumption of service connection applied for lung cancer 
based on exposure to herbicides used in Vietnam but noted 
that, according to the pertinent regulation, such a disease 
must have become manifest within 30 years after the last 
exposure.  

The RO explained that the available evidence of record in the 
present case indicated that the onset of the veteran's lung 
cancer occurred 8 months prior to his June 1996 death, or 
approximately October 1995, which was more than 30 years 
after the estimated date of his last exposure to herbicides 
in Vietnam in October 1964.  

By a letter dated in August 1996, the RO notified the 
appellant of this denial and of her appellate rights with 
regard to that decision.  The appellant did not appeal that 
decision.  Consequently, the RO's August 1996 rating action 
became final.  38 U.S.C.A. § 7105 (West 1991).  However, the 
appellant may reopen he claim by submitting new and material 
evidence.  38 C.F.R. § 3.156(a) (2000).  

New and material evidence is defined at 38 C.F.R. § 3.156(a) 
as: Evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998). 

 In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet.App. 510, 512-513 
(1992).  

Additional evidence received at the RO after the August 1996 
denial of service connection for the cause of the veteran's 
death in the present case includes, in pertinent part, a 
military medical records that reflects that the veteran was 
seen on August 9, 1995 for a non- productive cough.  A 
subsequent CAT showed a mass compressing the right bronchus.  
He was hospitalized at a military facility in September 1995.  
A cytology specimen was positive for small-cell lung cancer.  
Chemotherapy was initiated. 

Of record March 2000 statement from a private medical 
facility, the Boston Cancer Group.  The physician explained 
that he had treated the veteran since 1995, and the veteran 
had begun to experience a non-productive cough as well as 
constant low-grade fevers in the summer of 1995.  Small cell 
lung cancer was subsequently diagnosed.  The physician 
reported that the veteran was hospitalized at a military 
facility in June 1996 for pleural effusion.  His condition 
deteriorated and he expired later in June 1996.  

The physician stated that he was unable to say exactly when 
the veteran's cancer began.  He indicated that it was 
certainly reasonable that the veteran's lung cancer 
originally started at least two to three years prior to his 
initial presentation in the summer of 1995.  He reported that 
cancer began with one abnormal cancer cell, which divides 
until a tumor is formed.  The interval required varied from 
cancer to cancer.  The rate of division also varies over the 
time course of the cancer with the tumor often developing a 
more rapid growth rate toward the end of the patient's life.  
The physician stated that, therefore, it was reasonable to 
assume that the veteran's small-cell lung cancer, even though 
it is one of the fastest growing cancers, had been present 
possibly two to three years prior to the diagnosis.

Also received was the veteran's efficiency report covering 
the period from September 1964 to September 1965.  At that 
time he was a member of the17th Air Transportation sq. 
located at Charleston Air Force Base.  The veteran's duties 
included Transport Pilot.  Documents showing the unit and 
base history show that the veteran's unit began flights to 
Vietnam in 1964.  

A videoconference hearing was held in March 2000 before the 
undersigned Veterans Law Judge.  At that time the appellant 
testified that the veteran was exposed to Agent Orange during 
his active military duty in Vietnam and that this exposure 
subsequently caused him to develop the lung cancer which led 
to his death in June 1996.  She stated also that when the 
veteran was stationed at the Charleston Air Force Base in 
1965 and 1966 he made numerous flights to Vietnam.  

To summarize, the Board finds that the private physician's 
March 2000 statement provides evidence which bears directly 
and substantially upon the specific matter under 
consideration, is so significant that it must be considered 
to decide fairly the merits of this service connection claim, 
and was not considered by the RO when the agency rendered its 
final denial in August 1996.  Specifically, in the March 2000 
statement, is significant in that it approximates the onset 
of the veteran's lung cancer to be sometime between the 
summer of 1992 and the summer of 1993.  Such evidence 
supports the finding that the veteran's lung cancer began 
within 30 years of the last date of his exposure to 
herbicides in Vietnam in October 1964.  See, e.g., 38 C.F.R. 
§ 3.307(a)(6)(ii) (2000).  

The Board concludes, therefore, that the March 2000 private 
medical statement constitutes new and material evidence under 
38 C.F.R. § 3.156(a) (2000).  As a result of this finding of 
new and material evidence, the Board is required to reopen 
the previously denied claim for service connection for the 
cause of the veteran's death.  

Having determined that new and material evidence has been 
received sufficient to reopen the appellant's previously 
disallowed claim for service connection for the cause of the 
veteran's death, the Board will now proceed to review the 
appellant's claim for service connection for the cause of the 
veteran's death on a de novo basis. 

As the Board has previously discussed in this decision, 
although the exact dates of the veteran's active military 
duty in Vietnam have not been verified, his service medical 
records indicate that he was last stationed in the Republic 
of Vietnam in October 1964.  Post-service medical records 
demonstrate that he was diagnosed with small cell lung 
cancer, which was manifested by a cough, which began in 
approximately May 1965.  A physician from a private cancer 
group that it was reasonable to conclude that the cancer was 
present prior to October 1964, which would be approximately 6 
months prior to the onset of the cough.  

Accordingly, the Board concludes that the veteran's lung 
cancer was present well within the 30 year presumptive period 
after his last exposure to herbicides in Vietnam.  
Additionally, based on the documentation and the appellant 
testimony, it is also reasonable to conclude the veteran 
participated on overnight flights to Vietnam while stationed 
at Charleston Air Force Base during 1965 and 1966 which would 
place the onset of the ling cancer within the 30 year 
presumptive period.

Consequently, the Board concludes that the evidence supports 
the appellant's claim for service connection for the cause of 
the veteran's death.  Service connection for the cause of the 
veteran's death is, therefore, granted.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475.  
The RO has not had the opportunity to review the appellant's 
claim.  However, the Board's decision is a complete grant of 
the benefit sought.  As such, the Board finds that the 
appellant was not prejudiced by this determination.  Bernard 
v. Brown, 4 Vet.App. 384 (1993).


ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

